Title: From Thomas Jefferson to Henry Alexander Scammell Dearborn, 3 January 1822
From: Jefferson, Thomas
To: Dearborn, Henry Alexander Scammell


Dear Sir
Monticello
Jan. 3. 22.
Your favor of Dec. 12. with a note of the duties & charges on the articles you recieved for me from Marseilles was long on the road and is recently recieved. I have this day written to Colo Bernard Peyton my correspondent in Richmond to remit you immediately the amount noted of 78D.23C which I hope will get safe to your hands. the object of the present is merely to inform you of it and to assure you of my thankfulness and great esteem and respect.Th: Jefferson